﻿150.	Mr. President, allow me first of all to extend to you the felicitations of my delegation on your highly-deserved election to the presidency of the thirty-second session of the General Assembly. Your distinguished career as a diplomat in the service of your country, in advancing the principle of non-alignment and in developing constructive co-operation in the United Nations is the surest guarantee that the General Assembly will have the benefit of wise and effective leadership.
151.	Permit me also to express our profound appreciation of the senses of our predecessor, Hamilton Shirley Amerasingh, who stored this Assembly wisely and well under trying circumstances.
152.	And to Secretary-General Kurt Waldheim we pay our sincere tribute for his numerous initiatives in the cause of peace.
153.	We warmly welcome the Socialist Republic of Viet Nam and the Republic of Djibouti to our midst and extend to them the assurance of our friendly co-operation. The Philippines became one of the sponsors of the resolution on the admission of Viet Nam as a  sincere expression of our belief that the heroic people of Viet Nam has much to contribute to the peace and stability of South-East Asia and the world.
154.	The world today is marked by confusion and contradiction. There are reasons for hope amid portents of disaster. There have been dialogue and confrontation, challenge and conciliation.
155.	Plans for peace and the settlement of old conflicts are being patiently worked out in Namibia and Zimbabwe, while wars and threats of war overshadow other parts of Africa and Western and Eastern Asia.
156.	In the Middle East, the Philippines is following with guarded optimism the progress of the effort to reconvene the Geneva Peace Conference on the Middle East for the resumption of negotiations on the protracted conflict. A new spirit of conciliation and accommodation seems to move all parties to the dispute. We hope that enduring peace can finally be restored to this anguished region.
157.	In another field, the industrialized countries are trying to maintain the momentum of their economic recovery, while the developing countries stagger and sink to their knees under a burden of debt now amounting to about $200 billion.
158.	And in yet another sector, a European conference next month will review the progress in the implementation of the Helsinki accords. Today we seek to ask: is respect for human rights growing or withering away? Are detente and world security threatened by the development of more powerful and more accurate weapons of destruction? In sum, is our common condition getting better or is it getting worse?
159.	The answers must be tentative and conjectural. They are likely to be contradictory and confusing, as, indeed, they have always been. But our attention may be profitably engaged in a recent development that promises to give this session a new and positive significance. This, we hope, is the changing attitude of nations towards one another.
160.	In the past, as we well know, the General Assembly has been driven by partisan passion, the early ideological conflict between the East and the West, the rise to undoubted influence in this Assembly of a massive number of small nations, and more recently, the demand for a new international economic order, pitting as it were, North against South. All have fostered a spirit of intransigence and 
intolerance which hindered the common search for generally acceptable solutions to world problems.
161.	There was, perhaps, a certain shortness of vision in mustering the so-called automatic majorities, as well as in the disdainful dismissal by the great Powers of the decisions made by those majorities. There was a marked attitude which implied that what the leaders and spokesmen of Asia, Africa and Latin America demanded was of little account, since the fate of the world would hinge, in the last analysis, on the security of the Western democracies and those cultural values that they had nurtured through many centuries.
162.	It is fair to point out that there has now been a hopeful change in that attitude. It has not yet become general, but one may hope that it will spread. There is no doubt that there are those who will look askance at the moral basis of the foreign policy proclaimed by the new administration in the United States of America. I, for one, welcome it because it reinforces my advocacy two years ago, in this very chamber, of an international code of ethics which might restrain ambition and greed.
163.	Of more immediate importance, however, is the unprecedented interest, understanding and sympathy which now apparently pervade American foreign policy under the leadership of President Carter with regard to the developing countries of Asia, Africa and Latin America. It is not unwarranted to sense in this policy a lively desire to devote closer attention to the problems of the developing countries.
164.	We need no longer emphasize that developing countries do matter, that the Asian, African and Latin American nations and peoples can neither be ignored nor dismissed as of no account, or their problems swept under the carpet.
165.	The willingness to be involved on the part of the Western democracies was apparent in their meaningful high-level participation in the recent United Nations meetings on apartheid and racial discrimination, and even more positively, in the initiatives taken to achieve independence for Namibia and propose a settlement in Zimbabwe-which should fully and fairly satisfy the demands of the majority for emancipation and equality.
166.	This multilateral effort of consultation and negotiation with all the existing forces inside and outside the country, and with concerned countries on its borders, on as near a basis of equality as possible, is a real and historic break from the past. We no longer have here an imperial condescension imposing the quick miracle of a unilateral decision. We find instead a sincere search for partnership in the common quest for peace and equality—indeed, for peace through equality.
167.	The Soviet Union and other socialist countries have consistently shown their support for the elimination of all forms of discrimination, oppression and exploitation. For its part, the People's Republic of China has always identified itself as one of the developing countries. By the same token, 1 trust the developing countries will welcome such a change of attitude in the Western democracies, and its consequent reinforcement of a movement in which they have played an active part. This development is surely a contribution to world peace.
168.	Unfortunately there is another aspect to this interest in the developing countries, and that is why I say these are confusing and contradictory times.
169.	To begin with, we know how nations of the developing world are severely hampered in improving their conditions and in attaining even a modicum of development by existing arrangements in the international economy. It is not even possible to forecast the most modest improvement of the situation unless fundamental adjustments are made in the international economic order. These urgently and desperately needed adjustments will never be achieved if the industrialized countries maintain rigidly defensive positions. The results of the Paris meetings were disappointing, even depressing, for the developing countries.
170.	Similarly, a successful conclusion of the current negotiations on the law of the sea is of vital importance as we move towards the civilization of the future, which will be based on the cultures shaped by the oceans and the seas. For, as global land resources diminish in relation to expanding population, mankind must turn to the seas for life. Ultimately, the survival of mankind will depend on a rational and peaceful use of the sea, and the sea-bed and its resources. But the Conference on the Law of the Sea has yet to agree on rules that would ensure that the vast oceans and seas of the world do not breed conflict and strife but instead serve to link and unify nations and peoples.
171.	Yet the inescapable truth is that we, the developing countries, must work out our own salvation. What the industrialized countries do or fail to do may help or hinder, but in the end the solution to our problems lies mainly in our hands.
172.	The Philippine experience during this decade is, I believe, a demonstration of one people's determination to be self-reliant, to develop as it will, to make friends as it sees fit and to participate in such endeavours of national reconstruction as will specifically promote national and global interests.
173.	As a developing country-in population seventeenth in the world, with a population of 44 million inhabitants- the Philippines has striven and is still striving to give our people, under the leadership of President Marcos, a social structure and a politico-economic system that will guarantee them the basic human rights: the right to life, to self-fulfilment, to self-determination and to equality, and to emancipation from the feudal and oligarchic oppressions of the past.
174.	The civil administration and constitutional Government of President Marcos can proudly stand on its record of political stability, economic development, law enforcement, social progress and respect for human rights.
175. In our international relations we have assiduously fostered relations of friendship and co-operation with our neighbours in the Association of South East Asian Nations. 
In an unprecedented gesture of regional solidarity, in the face even of some domestic criticism, our Government has openly taken steps to withdraw its claim over Sabah.
176.	In various parts of the world today other regional communities express the desire of neighbouring or kindred nations to co-operate for peace and progress. These communities, particularly those specifically concerned with economic and social goals, are important touchstones in the development of a world society.
177.	Negotiations at the level of regional associations must help to promote conciliation between North and South and thus create momentum for authentic internationalism.
178.	What goes on at the regional geographic level occurs also in many sectors of international activity. Specialized agencies of the United Nations are performing essential tasks quickly but effectively. Specific concerns such as the environment, the children of the world, desertification and food and famine have brought nations together in common programmes of action, even though their national interests do not always coincide in other areas of endeavour.
179.	Significantly, these meetings and conferences have gathered in many widely scattered places—in Stockholm, Nairobi, Bucharest, Belgrade, Helsinki, Caracas and Mexico City. In Manila, we were happy to play host to the joint meeting of IMF and the World Bank, the 1977 sessions of the World Food Council and the UNICEF Executive Beard and, before that, to the Group of 77. Does this not suggest that perhaps peoples and Governments will find it easier to attain mutual understanding and agreement when their representatives acquire familiarity with the way in which other people live, with the conditions in which other Governments function?
180.	The issue of human rights, for instance, has recently been endowed with special importance. Yet this issue is incredibly complicated by the infinite varieties of time, geography, history, culture and other circumstances and by differing hierarchies of values among nations. It is only through actual knowledge and experience of these factors that an enlightened understanding can be reached.
181.	Surely that is why the rules of procedure of the General Assembly provide that the General Assembly can be convened anywhere in the world. So far, it has met only in Europe and in the United States. Would it not be possible-would it not be helpful, even-if it met on occasion somewhere in the third world?
182.	If memory does not betray us, the Security Council met in Panama City some time ago, and it is net mere conjecture that this meeting within sight of the physical issue in controversy may have eventually led to the successful conclusion of the negotiations on the Canal.
183.	Who knows what subtle influence might be exercised on our deliberations if the General Assembly were to consider the question of nuclear proliferation in Hiroshima? Or the Palestinian problem in Gaza? Or the problem of famine and food resources in the Sahel? Or the issue of apartheid in Soweto?
184.	My country does not have such tragic memories or such agonizing issues. But it is a country of the third world, which is a microcosm, an archetype, of its problems-the fair and efficient distribution of land and other resources among an expanding population, the choice between immediate industrialization and the assurance of an adequate food supply, the inadequate employment and consequent disillusionment and discontent of its youth, the balance between authority and indiscipline, individual rights and racial obligations.
185.	It is a country where the General Assembly may see for itself what is meant by the third world. Perhaps we may get the feel of its problems at first hand while enjoying the most modern facilities and comforts which the work of the General Assembly and its Secretariat requires for maximum efficiency.
186.	And so I shall conclude with a modest but none the less sincere and earnest proposal to invite the General Assembly through you. Mr. President, to hold its thirty- third session in Manila, of which I am privileged to be the humble Governor. You shall be most welcome—and more than welcome — I assure you.
187.	For us it will be a matter of national pride. But it will be more than that. It will be, I trust, an opportunity for the General Assembly to move, for once, and perhaps many times again, from the towers and palaces of the great Powers to the frontiers of that other world, the third world, which, after all, most of us represent and with whose problems we are most exercised.
188.	For, ultimately, we are concerned with knowing one another, understanding one mother's problems and becoming involved in their solution. We can do so most successfully in one another's homes.
 